DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 has been considered by the examiner.

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/08/2021, with respect to the art rejection of at least the amended independent claims 1, 31, 41 have been fully considered and are persuasive. The 03/08/2021 amendments to the independent claims 1, 31, 41 overcome the prior art rejections of the 12/15/2020 Office Action but has also necessitated 35 U.S.C. 112(b) rejections of certain of the dependent claims.

Claim Objections
Claims 1-11, 13-17, 31-36, 41-51, 53-57 are objected to because of the following informalities:  
Claim 1, line 5 the recited “between the beam of the first node” should be “between a beam of the first node”.


Dependent claims 2-5, 7-11, 13-17 are also objected since they depend on objected claim 1. 

Claim 31, line 8 the recited “between the beam of the node” should be “between a beam of the first node”.

Claim 34, lines 5-6 the recited “power of corresponding beam of the first node” should be “power of a corresponding beam of the first node”.

Claim 34, line 7 the recited “or increase power of corresponding beam of the first node” should be “or increase power of the corresponding beam of the first node”.

Claim 36, lines 1-2 the recited “according to any one of claims of 31” should be “according to claim 31”.

Dependent claims 32-33, 35 are also objected since they depend on objected claim 31.

Claim 41, line 6 the recited “between the beam of the node” should be “between a beam of the node”.
Claim 41, amended portion recites “the first node” multiple times and should be “the node” since claim 41 recites “a node” and not “a first node”. 


Claim 44, line 5 the recited “increase power of corresponding beam of” should be “increase power of the corresponding beam of”.

Claim 46 line 1 the recited “according to any one of claims 41” should be “according to claim 41”.

Dependent claims 42-43, 45, 47-51, 53-57 are also objected since they depend on objected claim 41.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 17, 32-33, 35, 42-43, 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

second node” lacks antecedent basis in the claim. Amended claim 1 no longer claims “ adjusting by the first node its beam” and does not claim “adjusting its beam by the second node” but claims “informing, by the first node, a neighboring second node of adjusting the second node’s beam”.

Dependent claim 3 is also rejected since it depends on rejected claim 2.
 
	Claim 4, lines 7-end of the claim have antecedent basis issues when examined in light of the amendment to claim 1.
	The “wherein the at least adjusting its beam or informing the second node of adjusting the second node’s beam comprises” can be corrected by removing the “the at least adjusting its beam”. 
	However, it is unclear what the link is between the recited “decreasing, by the first node, power of its corresponding beam” of line 9 and “increasing, by the first node, power of its corresponding beam”  and the “informing the second node of adjusting the second node’s beam”.

Claim 5, lines 10-11 are rejected based on the rationale used to reject claim 2 above.
 
Claim 17, lines 1-2 recite “wherein the first node transmits its signal in a beam-sweeping mode” lacks antecedent basis in the claim because claim 1 does not claim the first node transmits a signal. Also it is unclear if the claimed “its signal” refers to a signal 

Claim 32, line 4 recites “the adjusting its beam by the first node or the second node comprises” is rejected based on the rationale used to reject claim 2 above.
Dependent claim 33 is also rejected since it depends on rejected claim 32.

Claim 35, lines 6-7 recite “the adjusting its beam by the first node or the second node comprises adjusting at least direction of its beam” lacks antecedent basis in the claim and is rejected based on the rationale used to reject claim 4 above.

Claims 42, 45 are rejected based on the rationale used to reject claims 2, 5 above.

Dependent claim 43 is also rejected since it depends on rejected claim 42.

Allowable Subject Matter
7.	Independent claims 1, 31, 41 are currently objected to for various minor informalities. Assuming those informalities are overcome as suggested (and not by broadening the scope of said claims), claims 1, 31, 41 would be allowed over the prior art of the record.   The 03/08/2021 amendment of claims 1, 31, 41 has made these claims allowable over the prior art of the record. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        05/03/2021